GILBERT, Circuit Judge
(dissenting). I dissent on two grounds.
First. The provisions of the statute were substantially complied with. The application for the warrant of arrest was made on April 2, 1913. Nine lays later it was granted, but by the Secretary’s order, which accompanied it, it was not to be executed “unless your investigation develops facts justifying such action.” This instruction was obeyed, and the appellant was not arrested until October 17, 1913, and after evidence was furnished in the sworn statements of four witnesses which fully justified the arrest. “Irregularities in the order of arrest do not affect the status of an alien held upon a warrant of deportation after a fair hearing.” United States v. Uhl, 211 Fed. 628, 128 C. C. A. 560; United States v. Williams, 200 Fed. 538, 118 C. C. A. 632. In Healy v. Backus, 221 Fed. 358, 137 C. C. A. 166, answering the’contention that there was a fatal variance between the application and the warrant of arrest, this court said:
“The objections go rather to the regularity of.the proceedings for the arrest and examination of petitioners than to the substance of the inquiry. The proceedings are by nature summary, and necessarily so. No formal charge or pleadings are required, nor does the doctrine of variance have application, *485provided the alien, be given sufficient information of the acts relied upon to bring him within the excluded classes to enable Mm to offer testimony at the hearing directed to be had by the warrant of arrest.”
And in Ex parte Hamaguchi (C. C.) 161 Fed. 185, Judge Wolverton said:
“The summary proceeding provided by law does not require that technical regard for forms that is deemed essential in criminal proceedings, and, having had a full hearing, whereat it was developed that he Is unlawfully within the country, and the finding and recommendation of the inspector in charge being against him, I am not disposed to require that the procedure be gone through with again for the sake of stricter observance of form; the law having been observed in substance.”
So in Siniscalchi v. Thomas, 195 Fed. 701, 115 C. C. A. 501, it was held that the fact that a warrant of deportation of an alien was based in part on a fact not charged in the warrant of arrest is not a fatal objection, where it appears that the alien was given a fair hearing on his charge. In Toy Tong v. United States, 146 Fed. 343, 76 C. C. A. 621, Judge Gray, speaking for the Circuit Court of Appeals for the Third Circuit, said:
“But the sufficient answer to appellants’ point is that the defendants were before the commissioner and before the court, and objections to the validity of the process of arrest were not available to oust the jurisdiction. ‘Mo formal complaint or pleadings are required, and the want of them does not affect the authority of the judge, or the validity of the statute.’ ”
Second. This is a habeas corpus proceeding, and in such a case the rule is well settled that the petitioner cannot be discharged on accotmt of defects in the original arrest or commitment. In Nishimura Ekiu v. United States, 142 U. S. 651, 12 Sup. Ct. 336, 35 L. Ed. 1146, the court said:
“A writ of habeas corpus is not like an action to recover damages for an unlawful arrest or commitment, but its object is to.ascertain whether the prisoner can lawfully be detained, in custody; and if sufficient ground for his detention by the government is shown, he is not to bo discharged for defects in the original arrest or commitment” — citing Ex parte Bollman, 4 Cranch, 75, 114, 125, 2 L. Ed. 554; Coleman v. Tennessee, 97 U. S. 509, 519, 24 L. Ed. 1118; United States v. McBratney, 104 U. S. 621, 624, 26 L. Ed. 869, and other cases.
This rule is made imperative by section 761 of the Revised Statutes (Comp. St. 1913, § 1289), which requires the court, justice, or judge granting the writ on the hearing “to dispose of the party as law and justice require.” This means, not as law and justice required at the time of the arrest, but as law and justice require at the time of the hearing. Iasigi v. Van de Carr, 166 U. S. 391, 17 Sup. Ct. 595, 41 L. Ed. 1045. And in Motherwell v. United States, 107 Fed. 437, 455, 48 C. C. A. 97, 115, the Circuit Court of Appeals for the Third Circuit said:
“The Intent of section 761 is that the party seeking a discharge through habeas corpus proceedings should be disposed of as law and justice at the time of such disposition shall require.”
The judgment of this court discharging the petitioner is empty and futile and it does not affect the status of the petitioner. It leaves her subject to a repetition of the proceeding for her deportation. In *486Re Boardman, 169 U. S. 39, 18 Sup. Ct. 291, 42 L. Ed. 653, the court said:
“The object of the writ is to ascertain whether the prisoner applying for it can legally be detained, and it is the duty of the court, justice, or judge granting the writ, on hearing, ‘to dispose of the party as law and justice may require.’ ”
And in Chow Loy v. United States, 112 Fed. 354, 361, 50 C. C. A. 279, 286, the Circuit Court of Appeals for the Second Circuit, in holding that the prisoner could not be discharged on a writ of habeas corpus because of defects or irregularities in tire form of commitment, said:
“Upon the record before the Circuit Court it appeared that the petitioner for the writ was a person not entitled to be within the United States, and liable to be deported; that he had no right to be discharged from custody, but only to be placed in charge of the officers of the United States for deportation. The Circuit Court therefore properly refused the petition for the writ of habeas corpus.”
I submit that the court below very properly followed this rule in denying the discharge of the appellant.